                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

KIM L. MINOR,                             )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )      Case No. 18-CV-418-FHM
                                          )
ANDREW M. SAUL,                           )
Commissioner of the Social                )
Security Administration,                  )
                                          )
                     Defendant.           )

                                  OPINION AND ORDER

       Before the court is the Plaintiff=s Motion for Attorney=s Fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. ' 2412, and brief in support. [Dkts. 19 and 20]. The

Commissioner did not file a Response to Plaintiff=s motion and time to do so has expired.

       The court finds that the amount of the fee request is reasonable. Based on that

finding and the absence of any objection to the amount of the fee request, the

undersigned finds that Plaintiff should be awarded EAJA fees in the amount of $5,758.65.

Pursuant to the Commissioner=s usual practice, the check should be made payable to

Plaintiff and mailed to counsel=s address. If Plaintiff=s attorney receives the fees awarded

herein and attorney fees are also awarded and received by counsel under 42 U.S.C. '

406(b) of the Social Security Act, counsel shall refund the smaller award to Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).
      The Plaintiff=s Motion for Attorney=s Fees Pursuant to the Equal Access to Justice

Act, [Dkt. 19], is GRANTED as provided herein.

      SO ORDERED this 31st day of October, 2019.




                                          2
